AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON JANUARY 28, 2013 1933 Act File No. 333-6849 1940 Act File No. 811-07677 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ 25 ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [ 27 ] (Check appropriate box or boxes) PROFIT FUNDS INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 7500 Old Georgetown Road, Suite 700 Bethesda, Maryland 20814 (Address of Principle Executive Offices) Registrant's Telephone Number, including Area Code: (301) 650-0059 Eugene A. Profit Profit Investment Management, LLC 7500 Old Georgetown Road, Suite 700 Bethesda, Maryland 20814 (Name and Address of Agent for Service) Copies to: David M. Leahy Sullivan & Worcester LLP 1treet, NW Washington, D.C. 20006 It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) /X / on (February 1, 2014 ) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. TABLE OF CONTENTS FUND SUMMARY 1 INVESTMENT OBJECTIVE, INVESTMENT STRATEGIES AND RELATED RISKS 7 FUND DETAILS 10 How to Purchase Shares 10 How to Redeem Shares 13 Dividends and Distributions 15 Taxes 15 Management of the Fund 17 Distribution Plan 18 Calculation of Share Price 18 Financial Highlights 20 PRIVACY NOTICE 21 FOR MORE INFORMATION Back Cover This Prospectus has the information about the Fund that you should know before investing. You should read it carefully and keep it with your investment records. Profit Investments Fund Summary THE PROFIT FUND INVESTMENT OBJECTIVE The Profit Fund (the “Fund”) seeks to provide investors with a high long-term total return, consistent with the preservation of capital and maintenance of liquidity. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Contingent Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (redemptions paid by bank wire) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution (12b-1) Fees 0.18% Other Expenses 1.41% Total Annual Fund Operating Expenses 2.34% Less: Fee Waivers and Expense Reimbursements(1) 0.99% Total Annual Fund Operating Expenses afterFee Waivers and Expense Reimbursements 1.35% (1) Profit Investment Management, LLC (the “Adviser”) has contractually agreed until at least February 1, 2015 to waive Management Fees and/or reimburse Other Expenses so that the Fund’s annual ordinary operating expenses do not exceed 1.35% of the Fund’s average daily net assets. This arrangement, which is an addendum to the Management Agreement, will terminate if the Management Agreement between the Trust and the Adviser is terminated. The Trust or the Adviser may terminate the Management Agreement upon 60 days written notice. Prospectus 2014 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares atthe end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same, except that the contractual agreement to reduce expenses remains in effect only until February 1, 2015 . Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 44% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Fund normally invests at least 65% of its total assets in the common stocks of established, larger capitalization companies (that is, companies having a market capitalization exceeding $10 billion at the time of purchase ). The Fund expects to invest a portion of its assets in stocks currently paying dividends, although it may buy stocks that are not paying dividends but offer prospects for growth of capital or future income. The Fund’s investment strategy is designed to participate in rising equity markets while limiting, as much as possible, the downside volatility that can accompany equity investing. The Adviser uses a disciplined valuation process to select stocks generally having the following characteristics: • low price/earnings ratios relative to a company’s sector or historical performance; • strong balance sheet ratios; • high return on capital; and/or • low price/earnings growth ratios relative to a company’s sector. In the Adviser’s opinion, these stocks typically enjoy low expectations from investors in general and are undervalued. As a result, in the Adviser’s opinion, average “earnings” performance by such companies can result in superior stock performance, and disappointing “earnings” should result in minimal negative stock performance. 2
